Citation Nr: 1017943	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation to include whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1963 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Los Angeles, California, dated in 
January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004 VA sent the Veteran a letter asking that he 
submit notice should his income change, to include receipt of 
benefits from the Social Security Administration (SSA).  In 
July 2005, the RO sent the Veteran a predetermination notice 
indicating that data exchange with the SSA shows he began 
receiving benefits on October 1, 2004, which VA must count as 
income on November 1, 2004.  The letter indicated that the 
Veteran's gross income on November 1, 2004 was $917.00 which 
is $11,004.00 on an annual basis and exceeded the income 
limited allowed of $9,894.00 for a single veteran with no 
dependents.  The letter further indicated that immediate 
action could be taken to minimize the overpayment.  In August 
2005 VA sent a letter to the Veteran informing him that an 
overpayment of $6,622.00 was created.

In the January 2006 determination of the Committee on Waivers 
and Compromises of the Department of Veterans Affairs, the RO 
informed the Veteran that on February 3, 2005 VA learned he 
was in receipt of SSA benefits in the amount of $941.20 while 
he was receiving nonservice-connected pension benefits.  

In September 2005 and March 2006, the Veteran submitted 
Financial Status Reports which indicated his monthly medical 
expenses were $100.00.
The record does not contain adequate information to determine 
how the current overpayment was calculated once VA learned 
the Veteran was receiving SSA benefits.  The amount of the 
Veteran's unreimbursed medical expenses also is unclear.  

Accordingly, the case is REMANDED for the following action:

1. Prepare an audit of the Veteran's 
disability compensation account, 
clearly setting forth the time period 
of the overpayment at issue to include 
the month and year when the overpayment 
began and the month and year when it 
ended, the date when VA learned the 
Veteran was receiving SSA benefits and 
the dollar amount of the SSA benefits 
for each month included in the 
overpayment period.  The total amount 
of the overpayment should be indicated.  
Once compiled, associate the audit 
report with the claims folder, and send 
a copy to the Veteran. 

2. Ask the Veteran to complete a 
Financial Status Report (VA Form 20-
5655), to include his unreimbursed 
monthly medical expenses.  

3. After completion of the above, 
readjudicate the request for waiver of 
recovery of the overpayment, under the 
standard of equity and good conscience.  
If the benefit sought is denied, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


